Citation Nr: 1038153	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbosacral strain / 
myositis, claimed as a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service in the Puerto Rico Army National 
Guard from October 2003 to July 2004 with service in Kuwait from 
February 2004 to April 2004 in support of Operation Enduring 
Freedom / Noble Eagle.  The Veteran also had active duty for 
special work (ADSW) in September 2005 in support of Hurricane 
Katrina relief efforts.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2007 by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).

The Veteran's claim was previously before the Board in February 
2009 and remanded at that time for additional evidentiary 
development, to include obtaining (1) complete copies of the 
Veteran's service treatment records (STRs) from the Puerto Rico 
Adjutant General as well as (2) any outstanding VA treatment 
records.  VA treatment records were obtained and associated with 
the claims file, while efforts to obtain complete copies of the 
Veteran's STRs from the Adjutant General were unsuccessful.  In 
this regard, VA attempted to obtain complete copies of the 
Veteran's STRs from the Adjutant General in August 2009 and 
January 2010, but received no response.  In February 2010, VA 
issued a memorandum in which it found that efforts to obtain 
complete copies of the Veteran's STRs from the Adjutant General 
would be futile in light of the previous non-responses.  The 
Veteran was notified of these developments by way of a 
supplemental statement of the case (SSOC) dated March 2010.  In 
light of the foregoing, the Board finds substantial compliance 
with the February 2009 remand order.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  


FINDINGS OF FACT

1.  The Veteran had active duty for special work (ADSW) in 
support of Hurricane Katrina relief efforts from September 5 - 
September 27, 2005.

2.  The Veteran reported in a health assessment dated September 
20, 2005 that he had back pain.

3.  Competent medical evidence of record attributed the Veteran's 
currently diagnosed low back disabilities to the Veteran's period 
of ADSW. 
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
lumbosacral strain / myositis, claimed as a low back disability, 
are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he injured his back lifting heavy 
objects while performing ADSW in support of Hurricane Katrina 
relief efforts in New Orleans, Louisiana.

I.  Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA), or an injury incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).  
The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term 
INACDUTRA is defined, in part, as duty, other than full- time 
duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. 
Code] or the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim.").  ADSW is treated as a period of ACDUTRA.  See 38 C.F.R. 
§ 3.6(c).  

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at the 
time of the disablement or death due to the injury or disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  "Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting from 
some type of internal infection or degenerative process.  
VAOPGCPREC 4-2002.

II.  Factual Background and Analysis

Special orders associated with the claims file showed that the 
Veteran was authorized to perform ADSW in support of Hurricane 
Katrina relief operations in New Orleans, Louisiana from 
September 5 - September 27, 2005.  See special orders dated 
September 11 and 26, 2005 (citing to 32 U.S.C. § 502(f)(2)).  

Service treatment records (STRs) included in the claims file 
revealed no evidence of a lumbar spine disability prior to this 
period of deployment.  The Veteran subsequently reported having 
back pain at the time of a post-deployment health assessment 
dated September 20, 2005.  He was afforded the opportunity to 
raise any concerns about possible exposures or events during the 
period of deployment that could have affected his health.  He was 
also afforded the opportunity to discuss any questions or 
concerns that he currently had about his health.  See September 
2005 Post-Deployment Health Assessment Interview Questions 5-6.  
However, the Veteran raised no such concerns and these questions 
remained blank on the health assessment.  

A physical profile form dated October 15, 2005 indicated that the 
Veteran needed a Medical Board Evaluation (MEB) as a result of 
having chronic low back pain.  An Annual Medical Certificate 
dated that same day found the Veteran unfit for further duty as a 
result of "Chronic LBP since Katrina Relief Operations."  

The Veteran presented to a VA medical facility for a December 
2005 appointment with his primary care provider.  He reported 
subjective complaints of low back pain, among other conditions.  
Diagnostic testing of the Veteran's lumbar spine showed 
degenerative disc disease (DDD) at L2-3, with a five millimeter 
calcific density over the left side of the pelvis, suspected to 
be a phlebolith.  The impression was DDD of the lumbosacral spine 
at L2-3 with low back pain.

The Veteran sought physical therapy at a VA medical facility for 
low back pain in December 2005.  According to the Veteran, his 
low back pain started during Hurricane Katrina mobilization 
efforts after he lifted a heavy object and injured his low back.  
The Veteran was subsequently prescribed physical therapy and 
other stretching activities beginning in January 2006.  According 
to the physical therapist, there was no adverse reaction observed 
or reported by the Veteran at that time.  See January 2006 VA 
physical therapy treatment note.  Magnetic resonance imaging 
(MRI) of the Veteran's lumbar spine taken in June 2006 was 
interpreted to show DDD of the lumbar spine at L2-5.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in December 2006.  The Veteran reported 
injuring his back in 2005 while mobilized for Hurricane Katrina 
relief operations.  Following a physical examination, the 
examiner diagnosed the Veteran as having lumbosacral strain, 
myositis, and lumbar degenerative joint disease.  According to 
the examiner, these conditions were "at least as likely as not" 
related to the in-service incident in which the Veteran hurt his 
back.  In support of this conclusion, the examiner reviewed the 
claims file and cited to the STRs.

Given the evidence of record, the Board finds that the evidence 
supports a finding of service connection in this case.  
Preliminarily, the Board notes that the Veteran was mobilized by 
the Federal government and authorized to perform ADSW in support 
of Hurricane Katrina relief efforts from September 5 - September 
27, 2005.  
As noted above, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim."  Paulson, 7 Vet. App. at 469-70.  The term "active 
military, naval, or air service" includes any period of ACDUTRA 
during which the veteran was disabled or died from an injury 
incurred or aggravated in line of duty.  

In this regard, the Veteran reported having back pain at the time 
of a post-deployment health assessment on September 20, 2005.  In 
October 2005, the Veteran was found unfit for further duty as a 
result of "Chronic LBP since Katrina Relief Operations," the 
Veteran had continuing symptoms thereafter, and in December 2006, 
a VA examiner determined that it was "at least as likely as 
not" that the Veteran's currently diagnosed low back 
disabilities were related to the back injury sustained during his 
period of service in New Orleans.  There is no probative evidence 
refuting this opinion.  

As previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this case, 
there is competent medical evidence showing diagnosed low back 
disabilities and the evidence supports a finding that there is a 
nexus between these conditions and the Veteran's period of ADSW.  
Accordingly, the Board concludes that service connection for 
lumbosacral strain / myositis, claimed as a low back disability, 
must be granted.

The Board has considered the applicability of the benefit-of-the-
doubt doctrine in reaching this conclusion.  38 U.S.C.A. 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for lumbosacral strain / myositis, claimed as 
a low back disability, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


